Citation Nr: 1031089	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-16 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left leg radiculopathy.  

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a testicular disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 2003 to July 2004, 
with additional service in the National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of August 2005 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

The issue of service connection for a right knee disorder and a 
testicular disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Left leg radiculopathy has not been shown.


CONCLUSION OF LAW

Left leg radiculopathy was not incurred in or aggravated by 
active duty service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection may also be granted for disability resulting 
from disease or injury incurred in or aggravated while performing 
active duty training (ACDUTRA), injury incurred or aggravated 
while performing inactive duty training (INACDUTRA), or acute 
myocardial infarction, cardiac arrest, or cerebrovascular 
accident occurring during such training.  See 38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131.  Presumptive periods do not apply to 
periods of duty training.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  

The Veteran contends that service connection is warranted for 
left leg radiculopathy.  He has reported having pain which 
radiates down the left leg.  See, e.g., March 2004 service 
treatment record; June 2009 VA examination record.  

After review of the file, the Board finds that service connection 
is not warranted because the evidence does not reflect the 
existence of left leg radiculopathy.  Specifically, a September 
2009 motor nerve conduction testing revealed no evidence of lower 
extremity radiculopathy and a normal nerve conduction study of 
the motor nerves.  

The Board acknowledges that the examiner who conducted the 
October 2004 VA general medicine examination diagnosed the 
Veteran with lumbar "radiculitis to the lower extremities."  
However, it is apparent that this diagnosis was based solely on 
the Veteran's history of radicular pain, rather than any testing 
or abnormal neurological findings.  

The objective the neurological findings have been consistently 
normal for the left lower extremity and the diagnosis has not 
been corroborated by the additional medical evidence.  Thus, the 
Board finds that the reference to radiculitis in October 2004 is 
not supported by the objective evidence of record.  

	Next, in rendering a decision on appeal, the Board must analyze 
the credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	Competency of evidence differs from weight and credibility. The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted. Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
The Board acknowledges that the Veteran is competent to report 
the existence of pain which radiates from the back down the left 
leg.  He is not, however, competent to assess himself with 
radiculopathy solely on the basis of that pain.  In this case, 
the evidence does not demonstrate the existence of radiculopathy.  
Thus, in the absence of proof of a current disability, the claim 
is denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in September 2004 and August 2005 that fully 
addressed all notice elements and were sent prior to the initial 
RO decision in this matter.  The letters informed him of what 
evidence was required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2007, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In this case, VA has obtained service treatment records, assisted 
the Veteran in obtaining evidence, afforded him examinations, and 
obtained a medical opinion as to the existence and etiology of 
the reported radiculopathy.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the claims file; and he has not contended otherwise.  

Therefore, the available records and medical evidence have been 
obtained in order to make an adequate determination as to this 
claim.  Significantly, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for left leg radiculopathy is denied.  


REMAND

With respect to the remaining issues on appeal, the Board finds 
that further development is needed.

Right Knee.  The Veteran contends that he has had right knee pain 
since basic training.  A July 2009 VA examination diagnosed 
patellofemoral pain syndrome but opined that it was not due to 
service because there was no proof of treatment in the service 
records.  However, this is not the case.

In June 1997 (while in the National Guard), the Veteran had left 
knee and shin complaints.  A September 2001 National Guard 
retention examination record reflects a history of knee pain but 
did not report which knee.  In June 2004 (while on active duty), 
he reported knee pain, but again did not report which knee.  

Based on the Veteran's competent history of knee pain since basic 
training in 1997 and the evidence reflecting a current diagnosis 
of patellofemoral pain syndrome, an addendum opinion is needed to 
determine whether a chronic right knee disorder had its onset 
during service.  

Testicular Disorder.  The evidence of record documents complaints 
of testicular pain, both during and after service.  The in-
service complaints are generally attributed to the Veteran's low 
back disorder.  

In November 2009, the Veteran underwent a VA examination 
regarding his complaints of a testicular disorder.  At the time 
of the examination, no pathology was identified; however, the 
examiner noted an onset of a testicular disorder in 2007 (3 years 
after service).  While the examiner opined that the disorder was 
not related to service, he failed to discuss the findings of a VA 
examination showing a cyst on the right testicle as early as 
October 2004 (which was within months of the Veteran's separation 
from service).  

Based on the finding of a testicular cyst in 2004, an addendum 
opinion is needed to address whether the in-service complaints 
were related to the 2004 findings, and whether the Veteran's 
current complaints are related to a possible cyst or to his 
service-connected low back disability.   

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA clinical records from the VA 
Medical Center in San Juan from November 
2009 to the present.  

2.  Return the claims file to the VA 
examiner who conducted the July 2009 VA 
Joints examination (or, if unavailable, to 
another appropriate VA reviewer).  

The reviewer should also provide more 
detailed rationale for his opinion that 
patellofemoral pain syndrome did not onset 
in service, with discussion of the 
Veteran's history of right knee pain since 
basic training in 1997 and the history of 
knee pain in 2001, and complaints in 2004.  

The claims file must be made available to 
the examiner in conjunction with the 
examination.  The rationale for any opinion 
expressed must be provided.  

In this regard, if the examiner concludes 
that there is insufficient information to 
provide an etiologic opinion without result 
to mere speculation, the examiner should 
state whether the inability to provide an 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of 
medical knowledge had been exhausted 
regarding the etiology of the disorder.  

3.  Return the claims file to the VA 
examiner who conducted the June 2009 VA 
Genitourinary examination (or, if 
unavailable, to another appropriate VA 
reviewer).  

In an addendum, the reviewer should clarify 
whether the right testicle cyst shown in 
October 2004 had its onset in service.  An 
explanation of why a right testicular cyst 
was shown in October 2004 but was not shown 
at the time of the June 2009 VA examination 
would be helpful to the Board.

The claims file must be made available to 
the examiner in conjunction with the 
examination.  The rationale for any opinion 
expressed must be provided.  

In this regard, if the examiner concludes 
that there is insufficient information to 
provide an etiologic opinion without result 
to mere speculation, the examiner should 
state whether the inability to provide an 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of 
medical knowledge had been exhausted 
regarding the etiology of the disorder.  

4.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


